Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20

LOWENSTEIN SANDLER LLP CAPLIN & DRYSDALE,

Kenneth A. Rosen, Esq.
Jeffrey D. Prol, Esq.

One Lowenstein Drive
Roseland, NJ 07068
Telephone: (973) 597-2500
Facsimile: (973) 597-2400
krosen@lowenstein.com
jprol@lowenstein.com

Counsel to the Debtors and
Debtors in Possession

CHARTERED

James P. Wehner, Esq.
(pro hac vice pending)
Jeffrey A. Liesemer, Esq.
(pro hac vice pending)
One Thomas Circle, N.W.
Washington, DC 20005
Telephone: (202) 862-5000
Facsimile: (202) 429-3301
jwehner@capdale.com
jliesemer@capdale.com

Counsel to the Asbestos
Claimants Committee

Page 1 of 29 PagelD: 4650

YOUNG CONAWAY
STARGATT & TAYLOR, LLP
Edwin J. Harron, Esq.

Sara Beth A. R. Kohut, Esq.
(pro hac vice pending)
Rodney Square

1000 North King Street
Wilmington, DE 19801
Telephone: (302) 571-6703
Facsimile: (302) 576-3298
eharron@ycst.com
skohut@ycst.com

Counsel to the Legal
Representative

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

 

In re:

DURO DYNE NATIONAL CORP., et al.

Debtors. '

Chapter | 1

 

Case No. 3:19-cv-15433-MAS

ORDER (I) APPROVING AND ADOPTING THE BANKRUPTCY
COURT’S AMENDED REPORT AND RECOMMENDATION, AND
(I) CONFIRMING THE THIRD AMENDED PRENEGOTIATED PLAN OF
REORGANIZATION FOR DURO DYNE NATIONAL CORP., ET AL.,
PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE, AS MODIFIED

This matter comes before the Court, in accordance with 28 U.S.C. § 157(c)(1) and Federal

Rule of Bankruptcy Procedure 9033, on the Amended Report and Recommendation for Entry of

(A) Findings and Conclusions with Respect to Third Amended Plan of Reorganization; and (B)

 

1

The “Debtors” in these chapter 11 cases, along with the last four digits of each Debtor’s tax

identification number, are Duro Dyne National Corp. (4664), Duro Dyne Machinery Corp.
(9699), Duro Dyne Corporation (3616), Duro Dyne West Corp. (5943), and Duro Dyne Midwest

Corp. (4662)

31035/3
09/28/2020 207289002 |
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 2 of 29 PagelD: 4651

Page: 2
Debtor: Duro Dyne National Corp., ef ai.
Case No.: 3:19-cv-15433-MAS
Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (11) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
Confirmation Order, dated October 16, 2020 (ECF No. 24° (“Amended Report and
Recommendation”), which was submitted by the United States Bankruptcy Court for the District
of New Jersey (“Bankruptcy Court”). Based on the proposed findings of fact and conclusions
of law contained in the Amended Report and Recommendation (“Findings of Fact and
Conclusions of Law”), the Bankruptcy Court recommends that this Court confirm the Third
Amended Prenegotiated Plan of Reorganization for Duro Dyne National Corp., et al., Under
Chapter 11 of the Bankruptcy Code, as Modified (“Plan”), which, together with all schedules and
exhibits thereto, is annexed hereto as Exhibit B. In addition, the Bankruptey Court recommends
that this Court issue the Asbestos Permanent Channeling Injunction in accordance with L! U.S.C.
§524(o173) and two other Plan-related injunctions, namely, the Settling Asbestos Insurer
Injunction and the Asbestos Insurer Injunction, in accordance with I1_U.S.C. §§ 105(a) and
524(g).3 The objections of The North River Insurance Company (“North River”) to
confirmation of the Plan (ECF No. 3) have been resolved in accordance with a settlement
reached with the Debtors.

This Court has subject-matter jurisdiction over this proceeding in accordance with 28

U.S.C, § 1334(b), Venue in this Court is proper under 28 U.S.C. §§ 1408 and 1409(a). Having

received and considered de novo the testimony and other evidence presented at the Confirmation

 

> Citations to “ECF” refer to the docket entries in the above-titled case.

3 Unless otherwise defined herein, all capitalized terms have the meanings ascribed to them in

the Plan or in the Plan Proponents’ Brief (I) in Support of (A) Approval and Adoption of the
Bankruptcy Court's Report and Recommendation, (B) Confirmation of the Third Amended
Prenegotiated Plan of Reorganization, and (C) Approval of the Asbestos Insurance Settlements;
and (Il) in Response to North River's Objections, dated August 13, 2019 (ECF No, 5).
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 3 of 29 PagelD: 4652

Page: 3

Debtor: Duro Dyne National Corp., ef al.

Case No.: 3:19-cv-15433-MAS

Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 1] of the Bankruptcy Code, as Modified

Hearing; and having reviewed the proposed findings of fact and conclusions of law of the
Bankruptcy Court, the Plan, the Disclosure Statement, the Solicitation Procedures Order, the
Tabulation Report, the Certifications of Service, the objection of the United States Trustee to
confirmation of the Plan, the statements of counsel, the Declarations, and other testimony and
evidence admitted at the Confirmation Hearing; and having acknowledged the settlement reached
between North River and the Debtors that, inter alia, fully resolves North River's objections to
confirmation of the Plan; and upon the record of these Chapter 11 Cases; and after due
deliberation thereon, and good and sufficient cause appearing therefor, IT IS HEREBY
ORDERED, ADJUDGED, AND DECREED as follows:

I. GENERAL PROVISIONS

A. Approval of Amended Report and Recommendation and Confirmation of the
Plan

I. The Amended Report and Recommendation of the Bankruptcy Court, including
the Findings of Fact and Conclusions of Law, is hereby APPROVED and ADOPTED by this
Court.

2. All objections to the Plan that have not been resolved, withdrawn, or waived, and
all reservation of rights pertaining to confirmation of the Plan, are overruled on the merits.

3. The Plan and each of its provisions (whether or not specifically approved herein)
and all exhibits and schedules thereto, as amended or modified to the date hereof, are hereby
CONFIRMED in each and every respect, in accordance with § 1129 of the Bankruptcy Code.

B. Conditions to the Effective Date of the Plan

4, Nothing in this Confirmation Order or in the Findings of Fact and Conclusions of
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 4 of 29 PagelD: 4653

Page: 4
Debtor: Duro Dyne National Corp., ef al.
Case No.: 3:19-cv-15433-MAS
Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (11) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
Law herein shall in any way affect the provisions of sections 10.02, 10.03, and 10.04 of the Plan,
which include provisions regarding (a) the conditions precedent to the Effective Date of the Plan
and (2) the waiver of any such conditions. Ifa condition to the occurrence of the Effective Date
set forth in section 10.02 or 10.03 of the Plan cannot be satisfied, and the occurrence of such
condition is not waived in writing in accordance with section 10.04 of the Plan, then the Plan and
the other Plan Documents shall be deemed null and void. In such event, nothing contained herein
or in any of the Plan Documents shall be deemed to constitute a waiver or release of any claims
or defenses of, or an admission or statement against interest by, any of the Plan Proponents or any
other Entity in any further proceedings involving the Debtors.

Cc. Effects of Confirmation

5, Upon the occurrence of the Effective Date and in accordance with § !141{a) of the
Bankruptcy Code, the terms of the Plan, the other Plan Documents, and this Confirmation Order
shall be binding upon all Entities, including the Debtors, the Reorganized Debtor, any and all
holders of Claims, Demands, or Equity Interests (irrespective of whether such Claims or Equity
Interests are impaired under the Plan or whether the holders of such Claims or Equity Interests
accepted, rejected, or are deemed to have accepted or rejected the Plan), any and all non-Debtor
parties to executory contracts and unexpired leases with any of the Debtors, and any and all
Entities who are parties to or are subject to the settlements. compromises. releases, waivers,
discharges, and Injunctions described herein and in the Findings of Fact and Conclusions of Law

or in the Plan, and the respective heirs, executors, administrators, trustees, affiliates, officers,

directors, agents, representatives, attorneys, beneficiaries, guardians, successors, or assigns, if
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 5 of 29 PagelD: 4654

Page: 5
Debtor: Duro Dyne National Corp., ef af.
Case No.: 3:19-cv-15433-MAS
Caption: Order (J) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
any, of any of the foregoing.

6. On the Effective Date, in accordance with § 1141{b) and (c) of the Bankruptcy
Code, except as otherwise provided in the Plan, the Plan Documents, or this Confirmation Order,
the assets and property of the Debtors shall vest or revest in the Reorganized Debtor free and clear
of all claims, Equity Interests, Liens, encumbrances, and other interests of any Entity. On and
after the Effective Date, except as otherwise provided in the Plan or any of the other Plan
Documents, the Reorganized Debtor may operate its business and may use, acquire, or dispose of
property and compromise or settle any claims, interests, or causes of action without supervision
or approval by the Bankruptcy Court or this Court, and free of any restrictions of the Bankruptcy
Code or Bankruptcy Rules.

D. Approval, Modification, and Execution of Plan Documents

7. Subject to the modifications stated in paragraph 8 below, the Plan, each of the
other Plan Documents, and all exhibits and schedules to any of the foregoing, substantially in the
form as they exist at the time of entry of this Confirmation Order, are ratified and approved in all
respects. Each of the officers of the Debtors and the Reorganized Debtor is authorized and
directed to execute, deliver, file, or record such contracts, instruments, releases, indentures, and
other agreements or documents and to take such actions as may be necessary or appropriate, for
and on behalf of the Debtors and the Reorganized Debtor, to effectuate and further evidence the
terms and conditions of the Plan, the transactions contemplated by the Plan, and any securities

issued pursuant to the Plan, notwithstanding that the efficacy of such documents may be subject

to the occurrence of the Effective Date as contemplated by and under the Plan or any of the other
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 6 of 29 PagelD: 4655

Page: 6

Debtor: Duro Dyne National Corp., et al.

Case No.: 3:19-cv-15433-MAS

Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified

Plan Documents.

8. To reflect and effectuate the settlement between the Debtors and North River, and
the agreements reached between the Debtors and the other Plan Proponents in conjunction with
the North River settlement, the Plan and other Plan Documents are hereby amended and modified
as follows:

(a) The original principal amount of the Trust Note shall be increased to
U.S.$20,000,000; and section 1.01(123) of the Plan (definition of “Trust Note”), section 1(45) of
the Note Issuance Agreement (Exhibit D to the Plan), the recitals in the Bay Shore Mortgage (as
defined in the Note Issuance Agreement), the recitals in the Fairfield Mortgage (as defined in the
Note Issuance Agreement), and the form of Trust Note (Exhibit 3 to the Note Issuance
Agreement) are amended and modified to reflect this increased principal amount.

(b) The amount of the “Semiannual Payment” (as defined in the Note Issuance
Agreement) shall be $947,470.62, and section 1(49) of the Note Issuance Agreement is amended
and modified to reflect that amount.

9. For purposes of Consummation and closing under the Plan Documents, the Plan
Proponents are hereby authorized, without notice or further order of this Court, to make (a)
changes to the Plan Documents as necessary to effectuate and implement the amendments and
modifications set forth in paragraph 8 above, and (b) conforming or non-substantive changes to
the Plan Documents that the Plan Proponents deem necessary to carry out the intentions and

purposes of, and to give full effect to the provisions of, the Plan, the other Plan Documents, and

the Asbestos Insurance Settlements (including the settlement between the Debtors and North
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 7 of 29 PagelD: 4656

Page: 7

Debtor: Duro Dyne Nationa! Corp., e¢ al.

Case No.: 3:19-cv-15433-MAS

Caption: Order (I) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
River).

10. In addition the terms and provisions set forth in paragraphs 8 and 9 above, the Plan
Proponents, acting unanimously, are hereby authorized to alter, amend, or modify the Plan or any
other Plan Document at any time prior to the substantial consummation of the Plan, but only in
accordance with § 1127 of the Bankruptcy Code and section 12.01 of the Plan.

11. The failure to reference or discuss any particular provision of the Plan in this
Confirmation Order shall have no effect on the validity, binding effect, and enforceability of such
provision, and such provision shall have the same validity, binding effect, and enforceability as
every other provision of the Plan. If there is any conflict between the terms of the Plan, any
exhibit thereto, or any of the other Plan Documents on the one hand and the terms of this
Confirmation Order on the other hand, the terms of this Confirmation Order shall control.

E. Corporate Existence

12. Except as otherwise provided in the Plan, the Debtors and their respective Estates
will be substantively consolidated and merged into Debtor Duro Dyne National Corp., and Duro
Dyne National Corp. will be the surviving entity and Reorganized Debtor on and after the
Effective Date. The Reorganized Debtor shall continue to exist as of the Effective Date as a
separate corporation, with all the powers of a corporation, pursuant to the applicable law in the
jurisdiction in which the Reorganized Debtor is incorporated pursuant to the certificate of
incorporation and bylaws in effect prior to the Effective Date, except to the extent such certificate

of incorporation and bylaws are amended by the Plan, the other Plan Documents, or otherwise,

and to the extent such documents are amended, such documents are deemed to be pursuant to the
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 8 of 29 PagelD: 4657

Page: 8

Debtor; Duro Dyne National Corp., e¢ ai.

Case No.: 3:19-cv-15433-MAS

Caption: Order (I) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter |1 of the Bankruptcy Code, as Modified

Plan Documents and require no further action or approval. After the Effective Date, the
Reorganized Debtor, shall have all of the powers of such legal entity under applicable law and
without prejudice to any right to alter or terminate such existence (whether by merger, conversion,
dissolution, or otherwise) under applicable law.

F. Release of Liens

13. Except as otherwise provided in the Plan or the other Plan Documents, on the
Effective Date, all mortgages, deeds of trust, Liens, pledges, or other security interests against
any property of the Estates shall be fully released and discharged, and the holders of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall execute such documents
as may be reasonably requested by the Debtors or the Reorganized Debtor, as applicable, to reflect
or effectuate such releases, and all of the right, title, and interest of any holders of such mortgages,
deeds of trust, Liens. pledges, or other security interests shall revert to the Reorganized Debtor
and its successors and assigns.

14. To the extent that any holder of a Claim that has been satisfied or discharged in
full pursuant to the Plan, or any agent for such holder, has filed or recorded publicly any Liens or
security interests to secure such holder’s Claim, then as soon as practicable on or after the
satisfaction or discharge in full of such Claim, such holder (or the agent for such holder) shall
take any and all steps reasonably requested by the Debtors or the Reorganized Debtor that are
necessary or desirable to record or effectuate the cancellation or extinguishment of such Liens or

security interests, including the making of any applicable filings or recordings. In addition, and

without limiting any of the forgoing, the Debtors and Reorganized Debtor shall be entitled to
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 9 of 29 PagelD: 4658

Page: 9
Debtor: Duro Dyne National Corp., ef al.
Case No.: 3:19-cv-15433-MAS
Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (Il) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef af., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
make any such filings or recordings on such holder's behalf and to cancel or extinguish any record
of such Liens or security interests.

G. Approval of the Senior Lending Facility

15. On the Effective Date, the Reorganized Debtor shall enter into the Senior Lending
Facility, Loan and Security Agreement, and related “Loan Documents” (as such quoted term is
defined in the Loan and Security Agreement), the form and substance of which shall be acceptable
to the Senior Lender and the Plan Proponents. The Senior Lending Facility and related Loan
Documents (including the transactions contemplated thereby, and all actions to be taken,
undertakings to be made, and obligations to be incurred and fees paid or to be paid by the Debtors
or the Reorganized Debtor in connection therewith), whether prior to, on, or following the
Effective Date, to the extent not approved by the Court previously are hereby authorized and
approved in all respects. The Reorganized Debtor is authorized to execute and deliver those
documents necessary or appropriate to consummate the Loan and Security Agreement and other
Loan Documents without further notice to or order of the Court, act or action under applicable
law, regulation, order, or rule or vote, consent, authorization, or approval of any Person, subject
to such modifications as the Reorganized Debtor may deem necessary to consummate the Senior
Lending Facility.

16. Without limiting the foregoing. upon the effectiveness of the Loan and Security
Agreement, whether on, or following the Effective Date, all of the indebtedness incurred, and all

Liens and security interests granted in accordance with the Loan and Security Agreement and

other Loan Documents shall be legal, valid. binding, and fully enforceable Liens on, and security
 

—_E ee

Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 10 of 29 PagelD: 4659

Page: 10
Debtor: Duro Dyne National Corp., e¢ al.
Case No.: 3:19-cv-15433-MAS
Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (I[} Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
interests in, the assets and properties of the Reorganized Debtor, and shall be fully and
unconditionally enforceable against, and obligations of, the Reorganized Debtor, in accordance
with the terms of the Loan and Security Agreement and other Loan Documents, and not subject
to re-characterization or equitable subordination or avoidance for any purposes whatsoever, nor
constitute preferential transfers or fraudulent conveyances under the Bankruptcy Code or any
other applicable nonbankruptcy law. The Senior Lending Facility shall be deemed to be
reasonable and to have been entered into in good faith, for reasonably equivalent value, and for
legitimate business purposes.
Il. CLAIMS BAR DATES AND OTHER CLAIMS MATTERS

A. Bar Date for Administrative Claims (Other Than Professional Claims)

17. All parties seeking payment of an Administrative Claim (other than a Professional
Claim) must file with the Bankruptcy Court and serve upon the Reorganized Debtor a request for
payment of such Administrative Claim prior to the applicable deadline set forth below; provided,
however, that parties seeking payment of postpetition ordinary course trade obligations,
postpetition payroll obligations incurred in the ordinary course of a Debtor's postpetition
business, and amounts arising under agreements approved by the Bankruptcy Court or the Plan
need not file such a request.

18. All holders of Administrative Claims (other than Professional Claims) must file
with the Bankruptcy Court and serve on the Debtors or the Reorganized Debtor, as applicable, a

request for payment of such Claims so as to be received on or before 4:00 p.m. (Eastern Time) on

the first Business Day after the date that is sixty (60) days after the Effective Date, unless

-10-
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 11 of 29 PagelD: 4660

Page: 11
Debtor: Dure Dyne National Corp., et al.
Case No.: 3:19-cv-15433-MAS
Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., er a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
otherwise agreed to by the appropriate Debtor or Reorganized Debtor, without further approval
by the Bankruptcy Court. Failure to comply with these deadlines shall forever bar the holder
of an Administrative Claim (other than a Professional Claim) from seeking payment thereof.

19. Any holder of an Administrative Claim (other than a Professional Claim) that does
not assert such Claim in accordance with this Confirmation Order and section 2.01 of the Plan
shall have its Claim deemed disallowed under this Plan and be forever barred from asserting such
Claim against any of the Reorganized Debtor, the Debtors, their Estates, or their assets. Any such
Claim and the holder thereof are enjoined from commencing or continuing any action,
employment of process or act to collect, offset, recoup, or recover such Claim.

B. Bar Date for Professional Claims

20. Holders of Professional Claims shall (i) file with the Bankruptcy Court their
respective final applications for allowance of compensation for services rendered and
reimbursement of expenses incurred through the Effective Date by the first Business Day after
the date that is thirty (30) calendar days after the Effective Date or by such other date as may be
fixed by the Bankruptcy Court, and (ii) be paid in full in such amounts as are AJlowed by the
Bankruptcy Court (A) within seven (7) calendar days after such Professional Claim becomes an
Allowed Administrative Claim, or (B) upon such other terms as may be mutually agreed upon
between the holder of such Allowed Professional Claim and the Reorganized Debtor.

Cc. Bar Date for Rejection Damages Claims

21. If the rejection of a contract or lease pursuant to section 8.01 or section 8.03 of the

Plan results in damages to the non-Debtor party to such contract or lease, any claim for such

oy ie
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 12 of 29 PagelD: 4661

Page: 12
Debtor: Duro Dyne National Corp., er al.
Case No.: 3:19-cv-15433-MAS
Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and ({I} Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
damages, if not heretofore evidenced by a filed proof of claim, shall forever be barred and shall
not be enforceable against the Debtors, or their respective properties, agents, successors, or
assigns, unless a proof of claim is filed with the Bankruptcy Court or with a duly appointed claims
agent, as applicable, and served upon the Debtors or the Reorganized Debtor on or before thirty
(30) calendar days after the later to occur of (a) the Confirmation Date, or (b) the date of entry of
an order by the Bankruptcy Court authorizing rejection of such contract or lease.
Il. ACTIONS IN FURTHERANCE OF THE PLAN

22. Pursuant to §§ 1123 and 1142 of the Bankruptcy Code, as well as the laws of any
relevant state governing corporations or other legal entities, without further action by the
Bankruptcy Court or the stockholders, members, managers, or board of directors of any Debtor
or the Reorganized Debtor, the Debtors, the Reorganized Debtor, and the officers of the
appropriate Debtor or Reorganized Debtor are authorized to (a) take any and all actions necessary
or appropriate to implement, effectuate, and consummate the Plan, the other Plan Documents, this
Confirmation Order, or the transactions contemplated thereby or hereby (including any and all
such actions that any of the Debtors, the Reorganized Debtor, and the officers of the appropriate
Debtor or Reorganized Debtor may determine are necessary or appropriate), and (b) execute and
deliver, adopt, or amend, as the case may be, any contracts, instruments, releases, and agreements
necessary to implement, effectuate, and consummate the Plan.

23. To the extent that, under applicable nonbankruptcy law, any of the foregoing

actions would otherwise require the consent or approval of the stockholders, members, managers,

or directors of any of the Debtors or the Reorganized Debtor, this Confirmation Order shall.

i.
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 13 of 29 PagelD: 4662

Page: 13

Debtor: Duro Dyne National Corp., et ai.

Case No.: 3:19-cv-15433-MAS

Caption: Order (I) Approving and Adopting the Bankruptcy Court's Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified

pursuant to §§ 1123(a)(5) and 1142 of the Bankruptcy Code and applicable nonbankruptcy law,
constitute such consent or approval, and such actions are deemed to have been taken by
unanimous action of the stockholders, members, managers, or directors, as the case may be, of
the appropriate Debtor or the Reorganized Debtor.

24. — The approvals and authorizations specifically set forth in this Confirmation Order
are non-exclusive and are not intended to limit the authority of any Debtor or the Reorganized
Debtor or any officer thereof to take any and all actions necessary or appropriate to implement,
effectuate, and consummate the Plan, the other Plan Documents, this Confirmation Order, or the
transactions contemplated thereby or hereby.

25. The Debtors, the Reorganized Debtor, the nondebtor Affiliates, the Protected
Parties, the Asbestos Trust, and holders of Claims receiving Distributions under this Plan, and all
other parties in interest are hereby authorized, from time to time, to prepare, execute, and deliver
any agreements or documents and take any other action consistent with the terms of the Plan as
may be necessary to effectuate the provisions and intent of the Plan or any of the other Plan
Documents, with each such Entity to bear its own costs incurred after the Effective Date in
connection therewith.

26. On and after the Effective Date. the Reorganized Debtor and the Asbestos Trust
may seek such orders, judgments, injunctions, and rulings that any of them deem necessary to
carry out further the intentions and purposes of, and to give full effect of the provisions of, the

Plan or any of the other Plan Documents, with each such Entity to bear its own costs in connection

therewith.

da
 

Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 14 of 29 PagelD: 4663

Page: i4
Debtor: Duro Dyne National Corp., ef al.
Case No.: 3:19-cv-15433-MAS
Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (I) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/,, Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
IV. THE ASBESTOS TRUST

A. Creation of the Asbestos Trust

27. — Effective upon Consummation, the Asbestos Trust shall be created and established
without further notice, action, or deed, except as provided in the Plan Documents. The Asbestos
Trust shall be a “qualified settlement fund” for federal income tax purposes within the meaning
of the Treasury regulations issued pursuant to 26 U.S.C. § 468B and shall be subject to the
continuing jurisdiction of the Bankruptcy Court as set forth in section 11.01 of the Plan. The
Asbestos Trust and the Asbestos Trustee are authorized and empowered to receive the property
to be transferred to the Asbestos Trust pursuant to sections 4.07, 4.08, 4.09, 4.10, and 4.11 of the
Plan. The Asbestos Trust Agreement and the TDP shall be substantially in the forms attached as
Exhibits A and F to the Plan, respectively.

B. Funding of the Asbestos Trust and Vesting of Asbestos Trust Assets

28. The Asbestos Trust shall be funded in accordance with sections 4.07, 4.08, 4.10,
and 4.11 of the Plan. Upon the transfer of the Asbestos Trust Assets to the Asbestos Trust, the
Asbestos Trust Assets shall be indefeasibly and irrevocably vested in the Asbestos Trust free and
clear of all claims, Equity Interests, Liens, encumbrances, and other interests of any Entity,
subject to the Asbestos Permanent Channeling Injunctions and other provisions of the Plan.

Cc. Assumption of Certain Liabilities by the Asbestos Trust

29. On the Effective Date, except as provided in sections 4.13 and 4.14 of the Plan,

subject to the terms of the Plan Documents. and in accordance with $§ 524(g) and 1141 of the

Bankruptcy Code, the Asbestos Trust shall assume and succeed to all liability and responsibility

-14-
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 15 of 29 PagelD: 4664

Page: 15
Debtor: Duro Dyne National Corp., ef ai,
Case No.: 3:19-cv-15433-MAS
Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
for all Channeled Asbestos Claims. Notwithstanding the Asbestos Trust's assumption of liability
and responsibility for all Channeled Asbestos Claims, such assumption shall not itself operate or
be construed as a release, accord, or novation of each Debtor's obligations on account of such
Claims for purposes of any Asbestos Insurance Rights solely to the extent of suits against the
Reorganized Debtor directly in accordance with section 4.13 of the Plan (subject, however, to the
discharge of any “personal liability” of the Debtors as that term is used in § 524(a) of the
Bankruptcy Code and as provided in section 9.03 of the Plan).

D. Transfer of the Asbestos Insurance Rights

30. On the Effective Date, by virtue of Confirmation, without further notice, action,
or deed, the Asbestos Insurance Rights shall be automatically transferred to, and indefeasibly
vested in, the Asbestos Trust, and the Asbestos Trust shall thereby become the estate
representative pursuant to § 1123(b)(3)(B) of the Bankruptcy Code. with the exclusive right to
enforce any and all of the Asbestos Insurance Rights against any Entity, and the Proceeds of the
recoveries of any such Asbestos Insurance Rights shall be the property of, and shall be deposited
in, the Asbestos Trust. The Asbestos Insurance Rights shall be vested in the Asbestos Trust free
and clear of all Liens, encumbrances, interests, claims, and causes of action of any Entity.

E. Appointment of the Asbestos Trustee

31. | The appointment of Alan B. Rich to be the initial Asbestos Trustee is approved.

F. Creation of the Trust Advisory Committee

32. The Trust Advisory Committee shall be established pursuant to the Asbestos Trust

Agreement and shall have the functions, duties, and rights provided in the Asbestos Trust

-15-
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 16 of 29 PagelD: 4665

Page: 16
Debtor: Duro Dyne National Corp., e¢ al.
Case No.: 3:19-cv-15433-MAS
Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (Il) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
Agreement.

G. Continuation of the Legal Representative

33. | Lawrence Fitzpatrick shall serve as the Legal Representative for the Asbestos
Trust and shall have the functions, duties, and rights provided in the Asbestos Trust Agreement.

H. Cooperation Agreement

34. On the Effective Date, the Reorganized Debtor and the Asbestos Trust shall enter
into a cooperation agreement substantially in the form included as Exhibit B to the Plan.

I. Institution of Legal and Other Proceedings

35. On and after the Effective Date, without any further action of the Court or any
Entity, the Asbestos Trust shall be empowered to initiate, prosecute, defend, and resolve all legal
actions or other proceedings related to any asset, liability, or responsibility of the Asbestos Trust.
V. DISCHARGE OF CLAIMS AND RELATED INJUNCTION

36. In accordance with and not in limitation of §§ 524(a) and I141{d) of the
Bankruptcy Code, and except as provided in the Plan, upon the occurrence of the Effective Date,
all Claims, including, to the fullest extent permitted by law, Channeled Asbestos Claims, shall
be, and shall be deemed to be, discharged in full, and al! holders of Claims shall be, to the fullest
extent permitted by law, precluded and enjoined from asserting against the Debtors and the
Reorganized Debtor, or any of their assets or properties, any other or further Claim based upon
any act or omission, transaction, or other activity of any kind or nature that occurred prior to the

Effective Date, whether or not such holder has filed a proof of claim.

37. Except as specifically provided in the Plan or any of the Plan Documents, the

-16-
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 17 of 29 PagelD: 4666

Page: 17
Debtor; Duro Dyne National Corp., ef al.
Case No.: 3:19-cv-15433-MAS
Caption: Order (I) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (11) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter !1 of the Bankruptcy Code, as Modified
discharge set forth in the immediately preceding paragraph shall also operate, upon the occurrence
of the Effective Date, as an injunction pursuant to §§ 105(a), 524(a), and 1141(d) of the
Bankruptcy Code, prohibiting and enjoining the commencement or continuation of any action,
the employment of process, or any act to collect, recover from, or offset (a) any Claim, including,
to the fullest extent permitted by law, any Channeled Asbestos Claim, against or interest in any
of the Debtors or the Reorganized Debtor by any Entity, and (b) any cause of action, whether
known or unknown, against the Debtors or the Reorganized Debtor arising out of, attributable to,
or based on any Claim, including, to the fullest extent permitted by law, any Channeled Asbestos
Claim, or interest described in clause (a) of this paragraph.
VI. THE ASBESTOS PERMANENT CHANNELING INJUNCTION

38. In order to supplement, where necessary, the injunctive effect of the discharge
provided by §§ 1141(d), 524(a), and 105{a) of the Bankruptcy Code and as described in section
9.05 of the Plan, and pursuant to the exercise of the equitable jurisdiction and power of this Court
under § 524(g) of the Bankruptcy Code, as supplemented by § 105(a) of the Bankruptcy Code,
the injunction set forth in paragraph 39 below is granted, approved, and authorized in all respects
and shall take effect on and after the Effective Date.

39. Effective on and after the Effective Date, all Entities that have held or asserted, or
hold or assert, or may in the future hold or assert any Channeled Asbestos Claim against one or
more of the Protected Parties shall be permanently stayed, restrained, and enjoined from taking

any action for the purpose of directly or indirectly collecting, recovering, or receiving payments,

satisfaction, or recovery on account of any Channeled Asbestos Claim, including:
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 18 of 29 PagelD: 4667

Page: 18

Debtor: Duro Dyne National Corp., ef al.

Case No.: 3:19-cv-15433-MAS

Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (I!) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., e¢ ai., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified

(a) commencing or continuing in any manner any action or other proceeding
of any kind on account of any Channeled Asbestos Claim against any of the Protected Parties, or
against the property of any Protected Party on account of any such Channeled Asbestos Claim;

(b) enforcing, attaching, collecting, or recovering, by any manner or means,
any judgment, award, decree, or order against any of the Protected Parties or against the property
of any Protected Party on account of any Channeled Asbestos Claim;

{c) creating, perfecting, or enforcing any Lien of any kind against any
Protected Party or the property of any Protected Party on account of any Channeled Asbestos
Claim;

(d) except as otherwise specifically provided in the Plan, asserting or
accomplishing any setoff, right of subrogation, indemnity, contribution, or recoupment of any
kind against any obligation due any Protected Party or against the property of any Protected Party
on account of any Channeled Asbestos Claim; and

(e) taking any act, in any manner, in any place whatsoever, against any of the
Protected Parties or their property, that does not conform to, or comply with, the provisions of the
Plan Documents applicable to a Channeled Asbestos Claim.

(f) Notwithstanding anything to the contrary in the immediately preceding
paragraph, this Asbestos Permanent Channeling Injunction shall not enjoin:

(1) the rights of Entities to the treatment accorded them under Articles

IT and III of the Plan, as applicable, including the rights of holders of Channeled Asbestos

Claims to have such Channeled Asbestos Claims resolved in accordance with the TDP:

-18-
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 19 of 29 PagelD: 4668

Page: 19
Debtor: Duro Dyne National Corp., et ai.
Case No.: 3:19-cv-15433-MAS
Caption: Order (I) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (Il) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
(2) the rights of Entities to assert any Channeled Asbestos Claim
against the Asbestos Trust in accordance with the TDP, or any debt, obligation, or liability
for payment of Asbestos Trust Expenses against the Asbestos Trust;
(3) the rights of the Asbestos Trust or, if applicable, the Reorganized
Debtor to prosecute any claim or cause of action based on or arising from any of the
Asbestos Trust Assets against any Entity that is not a Protected Party;
(4) any action under section 4.13 of the Plan against the Reorganized
Debtor that strictly conforms to the pleading requirements of section 4.13; or
(5) any action against any Asbestos Insurer that is neither a Settling
Asbestos Insurer nor an Asbestos Insurer protected, at the time such action is brought, by
the Asbestos Insurer Injunction.
VII. THE SETTLING ASBESTOS INSURER INJUNCTION
40. In accordance with §§ 105(a) and 524(g) of the Bankruptcy Code, upon the
occurrence of the Effective Date, all Entities that have held or asserted, that hold or assert, or that
may in the future hold or assert any Asbestos Insurance Policy Claim shall be, and hereby are,
permanently stayed, restrained, and enjoined from taking any action for the purpose of directly or
indirectly collecting, recovering, or receiving payment or recovery on account of any such
Asbestos Insurance Policy Claim from or against any Settling Asbestos Insurer, only to the extent
that such Settling Asbestos Insurer has been released from any claim under one or more Asbestos

Insurance Policies in accordance with one or more Asbestos Insurance Settlements, including:

(a) commencing, conducting, or continuing in any manner any action or other

-19-
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 20 of 29 PagelD: 4669

Page: 20

Debtor: Duro Dyne National Corp., et al.

Case No.: 3:19-cv-15433-MAS

Caption: Order (1) Approving and Adcpting the Bankruptcy Court’s Amended Report and
Recommendation, and (11) Confirming the Third Amended Prenegotiated Pian of Reorganization for
Duro Dyne National Corp., e¢ af., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
proceeding of any kind (including an arbitration or other form of alternative dispute resolution)
against any Settling Asbestos Insurer, or against the property of any Settling Asbestos Insurer, on
account of any Asbestos Insurance Policy Claim;

(b) — enforcing, attaching, levying, collecting, or recovering, by any manner or
means, any judgment, award, decree, or other order against any Settling Asbestos Insurer, or
against the property of any Settling Asbestos Insurer, on account of any Asbestos Insurance Policy
Claim;

(c) creating, perfecting, or enforcing in any manner any Lien of any kind
against any Settling Asbestos Insurer, or against the property of any Settling Asbestos Insurer, on
account of any Asbestos Insurance Policy Claim;

(d) —s asserting or accomplishing any setoff, right of subrogation, indemnity,
contribution, or recoupment of any kind, directly or indirectly, against any obligation due any
Settling Asbestos Insurer, or against the property of any Settling Asbestos Insurer, on account of
any Asbestos Insurance Policy Claim; and

(e) taking any act, in any manner, in any place whatsoever, that does not
conform to, or comply with, the provisions of the Plan applicable to any Asbestos Insurance
Policy Claim.

VII. THE ASBESTOS INSURER INJUNCTION
41. In aecordance with § 105{a) of the Bankruptcy Code, in order to carry out the

provisions of § 524(g) of the Bankruptcy Code, upon the occurrence of the Effective Date, except

as expressly allowed in paragraph 42 below, all Entities that have held or asserted, that hold or
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 21 of 29 PagelD: 4670

Page: 21

Debtor: Duro Dyne National Corp., ef al.

Case No.: 3:19-cv-15433-MAS

Caption: Order (I) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (1}} Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter |! of the Bankruptcy Code, as Modified

assert, or that may in the future hold or assert any Asbestos Insurance Policy Claim or Channeled
Asbestos Claim shall be, and hereby are, permanently stayed, restrained, and enjoined from taking
any action for the purpose of directly or indirectly collecting, recovering. or receiving payment
or recovery on account of any such Asbestos Insurance Policy Claim or Channeled Asbestos
Claim from or against any Asbestos Insurer, including:

(a) commencing, conducting, or continuing in any manner any action or
proceeding of any kind (including an arbitration or other form of alternative dispute resolution)
against any Asbestos Insurer, or against the property of any Asbestos Insurer, on account of any
Asbestos Insurance Policy Claim or Channeled Asbestos Claim;

(b} — enforcing, attaching, levying, collecting, or recovering, by any manner or
means, any judgment, award, decree, or other order against any Asbestos Insurer, or against the
property of any Asbestos Insurer, on account of any Asbestos Insurance Policy Claim or
Channeled Asbestos Claim;

(c) creating, perfecting, or enforcing in any manner any Lien of any kind
against any Asbestos Insurer, or against the property of any Asbestos Insurer, on account of any
Asbestos Insurance Policy Claim or Channeled Asbestos Claim;

(d) asserting or accomplishing any setoff, right of subrogation, indemnity,
contribution, or recoupment of any kind, directly or indirectly against any obligation due any
Asbestos Insurer, or against the property of any Asbestos Insurer, on account of any Asbestos

Insurance Policy Claim or Channeled Asbestos Claim; and

(e) taking any act. in any manner, in any place whatsoever, that does not

-21-
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 22 of 29 PagelD: 4671

Page: 22

Debtor: Duro Dyne National Corp., ef al.

Case No.: 3:19-cv-15433-MAS

Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (11) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified

conform to, or comply with, the provisions of the Plan applicable to any Asbestos [Insurance
Policy Claim or Channeled Asbestos Claim.

42. The provisions of this Asbestos Insurer Injunction shall not preclude the
Reorganized Debtor or the Asbestos Trust, to the extent either has the right to do so, from pursuing
any claim for Asbestos Insurance Coverage or any claim that may exist under any Asbestos
Insurance Policy against any Asbestos Insurer. The provisions of this Asbestos Insurer Injunction
shall not bar, impair, or affect (a) any Asbestos Insurance Litigation brought by the Asbestos
Trust or any Debtor against any Asbestos Insurer, by the Asbestos Trust on behalf of the
Reorganized Debtor, or by the Reorganized Debtor on behalf of the Asbestos Trust; (b) any
Asbestos Insurance Rights held or acquired by the Asbestos Trust or the Reorganized Debtor; or
(c) the rights of the Asbestos Trust to tender any Channeled Asbestos Claim or any action
commenced under section 4.13 of the Plan to a Non-Settling Asbestos Insurer for coverage,
indemnity, or defense, or otherwise to invoke Asbestos Insurance Coverage with respect to a Non-
Settling Asbestos Insurer. Except for the penultimate sentence of this paragraph, the provisions
of this Asbestos Insurer Injunction are not issued for the benefit of any Asbestos Insurer and no
such insurer is a third-party beneficiary of this Asbestos Insurer Injunction. The Asbestos Trust
shall have the sole and exclusive authority at any time, upon written notice to any affected
Asbestos Insurer, to terminate, or reduce or limit the scope of this Asbestos Insurer Injunction
with respect to any Asbestos Insurer, including for the purpose of allowing any Channeled

Asbestos Claimant to bring any Asbestos Insurance Policy Claim or Channeled Asbestos Claim

against such Asbestos Insurer; provided, however, that the Asbestos Trust may not permit the

-32-
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 23 of 29 PagelD: 4672

Page: 23
Debtor: Duro Dyne National Corp., ef a.
Case No.: 3:19-cv-15433-MAS
Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (11) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
assertion of any Asbestos Insurance Policy Claim or Channeled Asbestos Claim by a Channeled
Asbestos Claimant against a Non-Settling Asbestos Insurer unless and until such Channeled
Asbestos Claimant agrees in writing to stipulate to and be bound by the provisions of section 4.14
of the Plan pertaining to the right of Non-Settling Asbestos Insurers to obtain a dollar-for-dollar
reduction of any liability to such Channeled Asbestos Claimant based on the Non-Settling
Asbestos Insurer's Asbestos Insurance Policy Claims against any and all Settling Asbestos
Insurers that could have been asserted against such Settling Asbestos Insurers but for the
Injunctions. For the avoidance of doubt, the provisions of this Asbestos Insurer Injunction shall
not impair or affect any claims between or among Non-Settling Asbestos Insurers.
Notwithstanding any provision of the Plan to the contrary, including this Asbestos Insurer
Injunction, no new equitable contribution rights are created in favor of the Non-Settling Asbestos
Insurers.
IX. OTHER INJUNCTIVE PROVISIONS

43. | Unless otherwise provided in the Plan, all injunctions or stays issued or rendered
in the Chapter 11 Cases, or in any adversary proceeding relating thereto, pursuant to § 105 or
§ 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
remain in full force and effect until the Effective Date.

44. Pursuant to §§ 105(a) and 1142 of the Bankruptcy Code, on and after the
Confirmation Date, all holders of Claims and Equity Interests, Affiliates, and other parties in

interest, along with their respective present or former Agents, shall be enjoined from taking any

action to interfere with the implementation and Consummation of the Plan, except for actions

340
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 24 of 29 PagelD: 4673

Page: 24

Debtor: Duro Dyne National Corp., ef al.

Case No.: 3:19-cv-15433-MAS

Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef al., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
necessary to attain judicial review.

45. Except as otherwise specifically provided in the Plan or this Confirmation Order,
nothing herein shall constitute or be deemed a waiver of any claim, right, or cause of action that
the Debtors, the Reorganized Debtor, or the Asbestos Trust may have against any Entity other
than a Protected Party in connection with or arising out of a Channeled Asbestos Claim, and the
Injunctions shall not apply to the assertion of any such claim, right, or cause of action by the
Debtors, the Reorganized Debtor, or the Asbestos Trust.

X. EXCULPATION

46. None of the Plan Proponents, the members of the Asbestos Claimants Committee,
or any of their respective employees, advisors, attorneys, financial advisors, accountants, agents,
or professionals retained with Bankruptcy Court approval, in their capacities as such, shall have
or incur any liability to any Entity for any act or omission in connection with or arising out of the
Chapter I] Cases, including the negotiation of the Plan, pursuit of confirmation of the Plan, the
Consummation of the Plan, the administration of the Plan, or the property to be distributed under
the Plan, except for gross negligence or willful misconduct, and in all respects shall be entitled to
rely upon the advice of counsel with respect to their duties and responsibilities under, or in
connection with, the Plan.

XI. NO EFFECT ON INDEPENDENT LIABILITIES OF NON-DEBTORS
47, | Notwithstanding any provision to the contrary, nothing contained in the Plan, any

Plan Document, this Confirmation Order, the Bankruptcy Code (including § 1141 of the

Bankruptcy Code), or any other document filed in the Chapter 11 Cases shall be construed to

-24-
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 25 of 29 PagelD: 4674

Page: 25

Debtor: Duro Dyne National Corp., ef al.

Case No.: 3:19-cv-15433-MAS

Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter || of the Bankruptcy Code, as Modified
discharge, enjoin, release, or channel to the Asbestos Trust any liability or obligation of a non-
Debtor Entity not derived from that of a Debtor, including any independent liability of a non-
Debtor Entity that is not an Affiliate of, successor of, successor-in-interest to, merger partner of,
or transferor of assets to a Debtor as of the Petition Date.

XII. COMMITTEE AND LEGAL REPRESENTATIVE

48. Except as provided herein, the Asbestos Claimants Committee and the Legal
Representative shal! continue in existence until the Effective Date. On and after the Effective
Date, the rights, duties, and responsibilities of the Legal Representative shall be as set forth in the
Asbestos Trust Agreement.

49. Onand after the Effective Date, the Asbestos Claimants Committee and the Legal
Representative shall continue in existence and shall have post-Effective Date standing and
capacity (a) to complete matters, if any, including litigation, appeals, or negotiations pending as
of the Effective Date that are not released pursuant to the Plan; (b) to grant or withhold, in their
sole discretion, any consent contemplated or required under the Plan; (c) to object to or defend
any Professional Claims; (d} to oppose any appeals of the Confirmation Order; and (e) to prepare
and prosecute applications for the payment of fees and reimbursement of expenses of their
respective professionals.

50. —‘Inall events, the Asbestos Claimants Committee's professionals, and the Legal
Representative and his professionals, shall have the right to seek, and shall be entitled to,

reasonable fees and reimbursement of expenses pursuant to §§ 330 and 331 of the Bankruptcy

Code for services rendered, including those services arising from or connected with any matter
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 26 of 29 PagelD: 4675

Page: 26

Debtor: Duro Dyne National Corp., et ai.

Case No.: 3:19-cv-15433-MAS

Caption: Order (I) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef af., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
authorized or described in section §3.03(c) of the Plan. The Debtors shall pay such reasonable
fees and expenses incurred through the Effective Date, in accordance with the fee and expense
procedures set forth in the Bankruptcy Code and Bankruptcy Rules or otherwise promulgated
during the Chapter 11 Cases. The Reorganized Debtor shall pay such reasonable fees and
expenses relating to any post-Effective Date activities authorized or described in section 13,03(c)
of the Plan without the necessity of approval by the Bankruptcy Court.

51. | Upon (a) the completion of all matters authorized and described in section 13,03(c)
of the Plan and (b) the irrevocable and indefeasible payment in full by the Reorganized Debtor of
all Allowed Professional Claims, the Asbestos Claimants Committee shall be dissolved, and the
members thereof shall be discharged of and from all further authority, duties, and responsibilities
related to, or arising from, the Chapter 11 Cases. Upon dissolution of the Asbestos Claimants
Committee, the Trust Advisory Committee shall succeed to, and exclusively hold, the attorney-
client privilege and any other privilege held by the Asbestos Claimants Committee and shall enjoy
the work product protections that were applicable or available to the Asbestos Claimants
Committee before its dissolution,

XII. EXEMPTIONS FROM TAXATION

52. Pursuant to section 1146(a) of the Bankruptcy Code, the following shall not be
subject to any stamp tax, Uniform Commercial Code filing or recording fee, regulatory filing or
recording fee, transfer tax, mortgage recording tax, real estate transfer tax, intangibles tax,

conveyance fee, filing fee, sales or use tax, or other similar tax: (a) the creation or recordation of

any Lien, including the Bay Shore Mortgage and the Fairfield Mortgage; (b) the making or

-26-
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 27 of 29 PagelD: 4676

Page: 27

Debtor: Duro Dyne National Corp., ef al.

Case No.: 3:19-cv-15433-MAS

Caption: Order (1) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (Il) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified
assignment of any lease or sublease; (c) the execution and implementation of the Asbestos Trust
Agreement, including the creation or formation of the Asbestos Trust and any transfers to or by
the Asbestos Trust; (d) the entry into the Senior Lending Facility or any of the Loan Documents;
(e) the grant or maintenance of collateral as security for any or all of the Senior Lending Facility;
or (f) the making or delivery of any deed or other instrument of transfer under, in furtherance of,
or in connection with the Plan, including any merger agreements, agreements of consolidation,
restructuring, disposition, liquidation or dissolution, deeds, bills of sale or assignments,
applications, certificates, or statements executed or filed in connection with any of the foregoing
or pursuant to the Plan; upon entry of this Confirmation Order, the appropriate state or local
governmental officials or agents shall forego the collection of any such tax or governmental
assessment and accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax. recordation fee, or governmental assessment.
All filing or recording officers (or any other person with authority over any of the foregoing),
wherever located and by whomever appointed, shall comply with the requirements of section
1146(a) of the Bankruptcy Code, shall forego the collection of any such tax or governmental
assessment, and shall accept for filing and recordation any of the foregoing instruments or other

documents without the payment of any such tax or governmental assessment.

XIV. RETENTION OF JURISDICTION BY THE BANKRUPTCY COURT AND
DISTRICT COURT

53. Pursuant to §§ 105(a), 524(a), 1141(d), and 1142 of the Bankruptcy Code, the
Bankruptcy Court shall retain and have jurisdiction, except as provided in section 11.03 of the

Plan, over any proceeding (a) arising under the Bankruptcy Code, (b) arising in or related to the
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 28 of 29 PagelD: 4677

Page: 28

Debtor: Duro Dyne National Corp., ef ai,

Case No.: 3:19-cv-15433-MAS

Caption: Order (I) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (II) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified

Chapter 11 Cases or this Plan, or (c) involving the matters listed in section 11.01 of the Plan;
provided, however, that (x) nothing in this Confirmation Order or in any of the Plan Documents
shall contravene any jurisdictional, choice-of-forum, venue, and other similar provisions herein
and therein, including sections 4.13 and 4.14 of the Plan, that permit or require legal actions or
proceedings to be brought in another court and (y) notwithstanding anything to the contrary in the
Plan, any of the Plan Documents, or this Confirmation Order, from and after the Effective Date,
neither the Bankruptcy Court nor the District Court shall retain jurisdiction over the Senior
Lending Facility, the Loan and Security Agreement, or the other Loan Documents, any applicable
intercreditor agreement, or the documents executed in connection therewith or any Liens, rights,
or remedies related thereto; enforcement of all such documents, agreements and rights shall! be
governed as set forth in the applicable Loan Documents, any applicable intercreditor agreement,
or the documents executed in connection therewith, as applicable; and provided further that the
District Court shall retain jurisdiction to hear and determine such matters in the first instance (i)
as to which the automatic reference to the Bankruptcy Court has been withdrawn, (ii) to the extent
the Bankruptcy Court lacks adjudicatory authority under the United States Constitution to hear
and determine such matters in the absence of consent of the parties involved, (iii) to the extent
required by law, or (iv) to the extent set forth in section 11.02 of the Plan. In accordance with
§ 524(g)(2)(A) of the Bankruptcy Code, any proceeding that involves the validity, application,
construction, or modification of the Asbestos Permanent Channeling Injunction may be

commenced only in the District Court, and the District Court shall have exclusive jurisdiction

over any such proceeding without regard to the amount in controversy; provided, however, that

-28-
Case 3:19-cv-15433-MAS Document 26 Filed 10/23/20 Page 29 of 29 PagelD: 4678

Page: 29

Debtor: Duro Dyne National Corp., ef al.

Case No.: 3:19-cv-15433-MAS

Caption: Order (i) Approving and Adopting the Bankruptcy Court’s Amended Report and
Recommendation, and (Il) Confirming the Third Amended Prenegotiated Plan of Reorganization for
Duro Dyne National Corp., ef a/., Pursuant to Chapter 11 of the Bankruptcy Code, as Modified

such proceeding, if so authorized by law or rule of court, may be referred to the Bankruptcy Court.
XV. NOTICE OF ENTRY OF CONFIRMATION ORDER

54. Pursuant to Bankruptcy Rules 2002(f)(7) and 3020(c), the Reorganized Debtor is
directed to serve, within ten (10) Business Days after the occurrence of the Effective Date, a
notice of the entry of this Confirmation Order, which shall include notice of the bar dates
established by the Plan and this Confirmation Order, the issuance of the Injunctions, and notice
of the Effective Date (‘Confirmation Notice”), on all parties that received notice of the
Confirmation Hearing.

55. As soonas practicable after the entry of this Confirmation Order, the Debtors shall
make copies of this Confirmation Order and the Confirmation Notice available on the website of
the Debtors or their noticing agent for these Chapter | 1 Cases.

56. No later than twenty (20) Business Days after the Effective Date, the Reorganized
Debtor is directed to publish the Confirmation Notice once in the national edition of USA Today.
The Reorganized Debtor is authorized to pay all fees associated with such publication.

XVI. RECORDABLE ORDER

57. This Confirmation Order is hereby deemed to be in recordable form and shall be
accepted by any recording officer for filing and recording purposes without further or additional
orders, certifications, or other supporting documents.

af
So Ordered this—0 day of October, 2020.

Honorable Michael A. Shipp, U.S.D.J.

-29-
